DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 01/14/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 01/14/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “wherein the sheath is moveable either distally or proximally over the catheter to deliver fluid through a tip of the distal end of the sheath only, and wherein the delivery of fluid is parallel to a length of the sheath, to a desired target”. Furthermore, the examiner acknowledges that the invention of Bruckner allows fluid to flow through microholes 220n which are perpendicular to the length of the catheter and therefore, the sheath does not deliver fluid through a tip of the distal end only (see Bruckner [0092]).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “wherein the sheath is moveable either distally or proximally over the catheter to deliver fluid through a tip of the distal end of the sheath only, and wherein the delivery of fluid is parallel to a length of the sheath, to a desired target”. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all the features of the amended claim 1. Furthermore, an updated search was conducted in which no prior art reference was found to teach the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793